DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed January 20, 2022 has been entered. 
Claims 1-9 have been canceled. 
Claims 12-16 have been added.
Claims 10-16 are pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Harrison on February 1, 2022.
The application has been amended as follows: 
As per Claim 16
Claim 16, page 3, line 1, “The device of claim 10” should read as “The device of claim 15”.

Therefore, the examiner’s amendment of claim 16 reads as follows:


Claim 16
The device of claim 15, wherein the high-speed Ethernet includes 100GE, 400GE, or 1TE.

Allowable Subject Matter
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, Zhang et al. (U.S. Patent Application Publication No. 2014/0068385 A1) discloses: A device, comprising:
a receiver, configured to receive a first interleaved data stream . . . and a second interleaved data stream . . . associated with a first FEC encoder and . . . a second FEC encoder (Paragraph [0031]: “A first group of the k interleaved outputs, i.e. the outputs on paths 207-1, 207-2 . . . 207-i, is coupled to the second FEC code encoder 208. The second FEC code encoder 208 receives the i encoded and interleaved outputs of the interleaver 206 and encodes the i bits with a second FEC code. If the second FEC code encoder has a coding overhead of c bits, the second FEC encoder provides plurality of second FEC code encoder outputs including the first group of i coded and interleaved bits plus the c FEC coding overhead bits associated with the second FEC code (i+c). Each of the second FEC code encoder outputs is provided on an associated one of i+c parallel paths.”
The Examiner finds the second FEC code encoder 208 receiving the interleaved outputs 207-1, 207-2 . . . 207-i from interleaver 206 teaches the claimed “receiver, configured to receive a first interleaved data stream . . . and a second interleaved data stream . . . associated with a first FEC encoder and . . . a second FEC encoder”.); and
a de-interleaver, configured to de-interleave the first interleaved data stream and the second interleaved data stream (Block-deinterleavers 412, 414 that reverse the interleaving imparted by the block interleavers 216, 218 at the transmitter.) to produce [data] to a first Forward Error Code (FEC) decoder (first FEC code decoders 408-1), and . . . a second FEC decoder (first FEC code decoders 408-2).
However, the Examiner finds Zhang does not teach or suggest the claimed “receiver, configured to receive a first interleaved data stream comprising a first data portion and a second data portion and a second interleaved data stream comprising a third data portion and a fourth data portion, the first data portion and the third data portion being associated with a first FEC encoder and the second data portion and the fourth data portion being associated with a second FEC encoder; and a de-interleaver, configured to de-interleave the first interleaved data stream and the second interleaved data stream to produce the first data portion and the third data portion to a first Forward Error Code (FEC) decoder, and the second data portion and the fourth data portion to a second FEC decoder.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 10 as allowable over the prior art.  
	Claims 11-16 are also allowable due to their dependency on an allowable base claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112